Citation Nr: 1543150	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  15-18 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to payment or reimbursement of $261.54 for unauthorized medical treatment provided to the Veteran at Bethesda Memorial Hospital on December 22, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from September 1943 to August 1945.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 decision of the above Department of Veterans Affairs (VA) Medical Center.

The issue of service connection for a left shoulder disability, has been raised by the record in an August 2015 statement from the Veteran's representative.  This issue has not been adjudicated by the Agencies of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the appropriate AOJ for indicated action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran received emergency medical care at Bethesda Memorial Hospital on December 22, 2011.
 
2.  The Veteran has a total disability permanent in nature from a service-connected disability.


CONCLUSION OF LAW

The criteria for reimbursement or payment of private medical care expenses incurred on December 22, 2011 have been met.  38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. §§ 17.120, 17.1001, 17.1002 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA may pay or reimburse veterans for payment of medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a) (2014); 38 C.F.R. § 17.120 (2014).  All three of these requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

Per the implementing regulation to 38 U.S.C.A. § 1728, "in a medical emergency" is defined as emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical situation manifesting itself by acute symptoms of such severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120(b).

The record shows that on December 22, 2011 the Veteran was treated at Memorial Hospital for an injury to his left arm and a dislocated left shoulder that was sustained when he tripped in his kitchen.  He was discharged the same day.  The Board finds that the treatment received on December 22, 2011 at Bethesda Memorial Hospital was of an emergent nature.  The Veteran had a total disability rating based on individual unemployability due to service connected disabilities (TDIU) in effect from May 1978 to January 1980, and has had a combined evaluation of 100 percent in effect since January 1980.  The record does not show that obtaining prior authorization from VA for treatment at Bethesda Memorial Hospital would have been reasonable and that Federal facilities were available.  Therefore, the Veteran is entitled to reimbursement under 38 U.S.C.A. § 1728.

Payment for the Veteran's December 22, 2011 treatment at Bethesda Memorial Hospital was covered by Medicare with a deductible of $162.00 and a co-payment of $99.54.  Reimbursement of medical expenses under 38 U.S.C.A. § 1728 is not precluded by coverage under a health plan contract.  Therefore, reimbursement for $261.54 is granted.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.


ORDER

Entitlement to payment or reimbursement of $261.54 for unauthorized medical treatment provided to the Veteran at Bethesda Memorial Hospital on December 22, 2011 is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


